Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
CSC Enterprises Inc. DBA Branford Hills Health Care Center
(PTAN: 0282630001),
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-336
Decision No. CR2161

Date: June 18, 2010

DECISION

In this case, Petitioner, CSC Enterprises Inc. DBA Branford Hills Health Care Center, did
not meet accreditation and surety bond requirements for continuing its participation in the
Medicare program as a supplier of durable medical equipment, prosthetics, orthotics and
supplies (DMEPOS). The Centers for Medicare and Medicaid Services (CMS) therefore
revoked its Medicare billing privileges. Petitioner now appeals the revocation, arguing
that CMS should instead have allowed it to terminate voluntarily its Medicare
participation. CMS moves for summary judgment, which Petitioner opposes.

Because the parties agree that Petitioner did not meet supplier standards, CMS properly
revoked its supplier number and is entitled to summary judgment. I have no authority to
review CMS’s denial of Petitioner’s subsequent application for voluntary termination.’

' The parties have filed briefs and exhibits. With its brief (CMS Br.), CMS submits four
exhibits (CMS Exs. 1-4). Petitioner has filed its response (P. Br.) with an additional four
exhibits (P. Exs. 1-4).
Because Petitioner did not comply with regulatory standards
for accreditation and submission of a surety bond, CMS
properly revoked its supplier number, and I have no
authority to review CMS’s denial of Petitioner’s application
for voluntary termination.”

Summary judgment is appropriate here because this case presents no genuine issue of
material fact, and CMS is entitled to judgment as a matter of law. 1866[CPayday.com,
L.L.C., DAB No. 2289 at 2 (2009); Jil. Knights Templar Home, DAB No. 2274 at 3-4
(2009), and cases cited therein.

To receive Medicare payments for items furnished to a Medicare-eligible beneficiary, a
supplier of medical equipment and supplies must have a supplier number issued by the
Secretary of Health and Human Services. Social Security Act (Act) § 1834(j)(1)(A). To
obtain and retain its supplier number, a Medicare supplier must meet the standards set
forth in 42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if it fails to do
so. 42 C.F.R. §§ 424.57(c)(1),(d); 424.535(a)(1). Among other requirements, the
supplier must be accredited by a CMS-approved accreditation organization. 42 C.F.R.

§ 424.57(c)(22). With limited exceptions not applicable here, as of October 2, 2009,
currently-enrolled DMEPOS suppliers also had to submit a $50,000 surety bond. 42
C.F.R. § 424.57(c)(22), (26).° Ifa DMEPOS suppler fails to obtain, maintain, and timely
file its surety bond, CMS must revoke that supplier’s billing privileges. 42 C.F.R. §
424.57(d); see 74 Fed. Reg. at 200-01.

Here, in a notice letter dated August 21, 2009, the Medicare contractor, Palmetto GBA
National Supplier Clearinghouse, reminded its suppliers, including Petitioner, of the
accreditation and surety bond deadline. CMS Ex. 1. Petitioner concedes that it did not
obtain a surety bond, nor did it demonstrate that it was accredited by a CMS-approved
organization. In a letter dated October 9, 2009, Palmetto advised Petitioner that, because
it had neither supplied proof of its accreditation nor obtained a surety bond, its Medicare
supplier number would be revoked effective November 8, 2009. CMS Ex. 2.

Based on these undisputed facts, I find that CMS properly revoked Petitioner’s supplier
number.

Petitioner admits that it did not meet the standards, but complains that CMS did not
accept what it characterizes as its “corrective action plan” (CAP). Petitioner’s CAP is a
request for voluntary termination (CMS Form 8558S), which Petitioner apparently filed on
October 15, 2009, after receiving the revocation notice. CMS Ex. 3; P. Ex. 2. I have no

? [make this one finding of fact/conclusion of law.

* The effective date for suppliers seeking enrollment was May 4, 2009. 42 C.F.R.
§ 424.57(d)(1)(i).
authority to review this determination. The regulations governing supplier enrollment
specifically allow for review of an involuntary revocation but say nothing about review
of CMS’s determination to reject a supplier’s CAP or to deny a supplier’s request for
voluntary termination. 42 C.F.R. § 424.545(a) (A supplier whose Medicare enrollment
has been revoked may appeal CMS’s decision in accordance with 42 C.F.R. Part 498,
subpart A.).

According to the regulations governing supplier appeals, only initial determinations,
which are listed at 42 C.F.R. § 498.3(b), may be appealed in this forum, and I have no
authority to review actions that are not initial determinations. 42 C.F.R. § 498.3(d).
Since neither CMS’s rejection of a CAP nor CMS’s denial of a request for voluntary
termination are listed among the initial determinations, I have no authority to review
those determinations.

L also find without merit Petitioner’s complaints regarding the contractor’s August 21,
2009 notice. Petitioner admits that the notice came to its business office but complains
that staff overlooked it, because it unacceptably “came addressed only to the facility as a
folded over and taped flyer.” P. Br. at 2-3; CMS Ex. 1. Petitioner cites no authority
suggesting that the contractor was required to send out any individualized notices, much
less that such notices had to be sent certified mail or addressed to the attention of each
supplier’s administrator. A notice in the Federal Register had already informed suppliers
of the regulatory changes and deadlines, and Petitioner concedes that it “became aware of
the new requirements for accreditation and provision of a surety bond” at that time. 74
Fed. Reg. at 166, 198; CMS Ex. 3, at 1. Petitioner nevertheless complains that it was
“unaware of information regarding any requirements to voluntarily surrender our
provider number.” CMS Ex. 3, at 1. But the means by which a non-compliant supplier
can avoid an involuntary termination have not changed, and the instructions that
accompany every DMEPOS enrollment application tell suppliers to complete the
application if “[vJoluntarily terminating your Medicare DMEPOS supplier billing
number.” P. Ex. 2, at 2. Thus, from the time it began its program participation,
Petitioner should have known how to avoid an involuntary revocation. See Heckler v.
Cmty. Health Servs. of Crawford County, Inc., 467 U.S. 51, 63 (1984) (Those who
participate in the Medicare program are supposed to understand program rules.).

Because the undisputed evidence establishes that Petitioner did not comply with
regulatory standards for accreditation and surety bond, CMS properly revoked its supplier
number.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

